Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 2, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyer (US 2010/0031757 A1) (herein after Hoyer) as applied to claim 44 above, and further in view of SMITH et al (US 2012/0227471 A1) (herein after Smith).

	Regarding Claim 1, Hoyer teaches, a sample introduction device (Fig. 1, base part 101 and a cover part 102) comprising: —; and a first magnetic coupler (Fig. 1, first magnetic elements 104) comprising a first housing (Fig. 1, ¶ 0139 first magnetic elements 104 embedded in the base part 101; Examiner interpretation: base part 101 is the first housing) that comprises a first surface (Fig. 1, ¶ 0139; Examiner interpretation: the upper surface of base part 101 is the first surface) and a second surface (Fig. 1, ¶ 0139; Examiner interpretation: the lower surface of base part 101 is the second surface) opposite the first surface, wherein the first magnetic coupler comprises a plurality of arranged, individual permanent magnets(Fig. 1, first magnetic elements 104) in the first housing, wherein the first magnetic coupler is configured to magnetically couple to the sampling device at the first surface using a first magnetic field at the first surface (Fig. 1, ¶ 0139; Examiner interpretation: first magnetic elements 104 magnetically couples to second magnetic elements in the cover part 102), and wherein a magnitude of a second magnetic field at the second surface of the first magnetic coupler is less than a magnitude of the first magnetic field. (Fig. 1, ¶ 0139; Examiner interpretation: the lower surface of first magnetic elements 104 has a magnetic field that is inherently less than the magnetic field at the upper surface of the first magnetic elements 104.)
	Hoyer fails to teach, a sample introduction device comprising: an aperture for receiving a sampling device; —.
	In analogous art, Hoyer teaches, — an aperture (Fig. 3, the opening 303) —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoyer by including the aperture taught by Hoyer the sample introduction device taught by Hoyer since elements described in different embodiments may be combined [Hoyer: ¶ 0210.]
	Hoyer in view of Hoyer fail to teach, a sample introduction device comprising: for receiving a sampling device; —.
	In analogous art, Smith teaches, a sample introduction device (Fig. 19C, sample probe 1900) — for receiving a sampling device (Fig. 19C, probe 1908); —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoyer in view of Hoyer by combining the sample introduction device and aperture taught by Hoyer in view of Hoyer with the sample introduction device and the sampling device taught by Smith to achieve the predictable result of holding a sample in an aperture and detecting obstruction of the probe before the probe is damaged [Smith: ¶ 0066.]

	Regarding Claim 2, Hoyer in view of Hoyer in view of Smith teaches the limitations of claim 1, which this claim depends on.
	Smith further teaches, the sample introduction device of claim 1, further comprising a magnetic sensor (Fig. 19C, Hall sensor 1904) configured to determine when the sampling device is coupled to the sample introduction device. (Fig. 19C, ¶ 0065.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoyer in view of Hoyer in view of Smith by including the magnetic sensor taught by Smith in the sample introduction device taught by Smith to achieve the predictable result of holding a sample in an aperture and detecting obstruction of the probe before the probe is damaged [Smith: ¶ 0066.]

	Regarding Claim 13, Hoyer teaches, a method (Fig. 1, claim 51: method of handling a sample) comprising inserting a — device (Fig. 1, tube 117) into — an instrument (Fig. 1, sample handling device 100) to provide a sample from the — device, wherein the instrument (Fig. 1, sample handling device 100) is configured to use an adjacent field (Fig. 1, hybridization events) to analyze the sample, wherein the — device is present in a sample introduction device (Fig. 1, base part 101 and a cover part 102) comprising a first magnetic coupler (Fig. 1, first magnetic elements 104) comprising a first housing (Fig. 1, ¶ 0139 first magnetic elements 104 embedded in the base part 101; Examiner interpretation: base part 101 is the first housing) that comprises a first surface (Fig. 1, ¶ 0139; Examiner interpretation: the upper surface of base part 101 is the first surface) and a second surface (Fig. 1, ¶ 0139; Examiner interpretation: the lower surface of base part 101 is the second surface) opposite the first surface, wherein the first magnetic coupler comprises a plurality of arranged, individual permanent magnets (Fig. 1, first magnetic elements 104) in the first housing (Fig. 1, ¶ 0139 a plurality of first magnetic elements 104 embedded in the base part 101), wherein the first magnetic coupler is configured to magnetically couple to the — device at the first surface using a first magnetic field at the first surface (Fig. 1, ¶ 0139; Examiner interpretation: first magnetic elements 104 magnetically couples to second magnetic elements in the cover part 102), and wherein a magnitude of a second magnetic field at the second surface of the first magnetic coupler is less than a magnitude of the first magnetic field. (Fig. 1, ¶ 0139; Examiner interpretation: the lower surface of first magnetic elements 104 has a magnetic field that is inherently less than the magnetic field at the upper surface of the first magnetic elements 104.)
	Hoyer fails to teach — a sampling device into an aperture — the sampling device — the sampling device — the sampling device —.
	In analogous art, Hoyer teaches, — an aperture (Fig. 3, the opening 303) —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoyer by including the aperture taught by Hoyer with the instrument taught by Hoyer since elements described in different embodiments may be combined [Hoyer: ¶ 0210.]
	Hoyer in view of Hoyer fail to teach, a sampling device, — the sampling device — the sampling device — the sampling device —.
	In analogous art, Smith teaches, — a sampling device (Fig. 19C, probe 1908), — the sampling device (Fig. 19C, probe 1908) — the sampling device (Fig. 19C, probe 1908) — the sampling device (Fig. 19C, probe 1908) —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoyer in view of Hoyer by combining the device and the aperture taught by Hoyer with the sampling device and the aperture taught by Smith to achieve the predictable result of holding a sample in an aperture and detecting obstruction of the probe before the probe is damaged [Smith: ¶ 0066.]

	Regarding Claim 14, Hoyer in view of Hoyer in view of Smith teaches the limitations of claim 13, which this claim depends on.
	Smith further teaches, the method of claim 13, further comprising detecting a presence of the sampling device using a magnetic sensor. (Fig. 19C, Hall sensor 1904.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoyer in view of Hoyer in view of Smith by including the magnetic sensor taught by Smith in the instrument taught by Hoyer in view of Smith to achieve the predictable result of holding a sample in an aperture and detecting obstruction of the probe before the probe is damaged [Smith: ¶ 0066.]

	Regarding Claim 19, Hoyer in view of Hoyer in view of Smith teaches the limitations of claim 14, which this claim depends on.
	Smith further teaches, the method of claim 14, further comprising configuring the magnetic sensor as a Hall effect sensor. (Fig. 19C, Hall sensor 1904.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoyer in view of Hoyer in view of Smith by including the hall sensor taught by Smith in the instrument taught by Hoyer in view of Hoyer in view of Smith to achieve the predictable result of holding a sample in an aperture and detecting obstruction of the probe before the probe is damaged [Smith: ¶ 0066.]

4.	Claim(s) 11 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyer (US 2010/0031757 A1) (herein after Hoyer) as applied to claims 1, 2, 13, and 14 above, and further in view of Sahr (US 2009/0260556 A1) (herein after Sahr).

	Regarding Claim 11, Hoyer in view of Hoyer in view of Smith teaches the limitations of claim 1, which this claim depends on.
	Hoyer in view of Hoyer in view of Smith fail to teach, the sample introduction device of claim 1, wherein the first magnetic coupler comprises a Halbach array.
	In analogous art, Sahr teaches, wherein the first magnetic coupler comprises a Halbach array. (Fig. 10, ¶ magnetic elements 312, 314 include rubberized, rust resistant magnets. ¶ 0034 a plurality of rubberized magnets 400 employing a Halbach array can be included in the sets of magnetic elements 312, 314.) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoyer in view of Hoyer in view of Smith by combining the magnetic coupler taught by Hoyer in view of Hoyer in view of Smith with Halbach array taught by Sahr to achieve the predictable result of magnetically coupling two surfaces using a strong magnetic force while using magnets with reduced thickness. [Sahr: ¶ 0034.] 

	Regarding Claim 44, Hoyer teaches,  a sample introduction device (Fig. 1, base part 101 and a cover part 102) configured to fluidically couple a — device (Fig. 1, tube 117) to an instrument (Fig. 1, sample handling device 100), the sample introduction device comprising at least one — array (Fig. 1, first magnetic elements 104) configured to hold the sampling device in place while a sample is introduced from the sampling device into the instrument (Fig. 1, ¶ 0139; Examiner interpretation: first magnetic elements 104 magnetically holds base part 101 and a cover part 102), wherein the — array comprises a plurality of arranged, individual permanent magnets (Fig. 1, first magnetic elements 104; Examiner interpretation: first magnetic elements 104 are an array of individual magnets.) in a housing.
	Hoyer fails to teach — fluidically couple a sampling device — comprising at least one Halbach array —, wherein the Halbach array comprises a plurality of arranged, individual permanent magnets in a housing.
	In analogous art, Smith teaches, — fluidically couple a sampling device (Fig. 19C, probe 1908) —
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoyer by combining the sample introduction device taught by Hoyer with the sampling device taught by Smith to achieve the predictable result of holding a sample in an aperture and detecting obstruction of the probe before the probe is damaged [Smith: ¶ 0066.]
	Hoyer in view of Smith fail to teach, at least one Halbach array —, wherein the Halbach array comprises a plurality of arranged, individual permanent magnets in a housing.
	In analogous art, Sahr teaches, — at least one Halbach array (Fig. 10, a plurality of rubberized magnets 400 employing a Halbach array can be included in the sets of magnetic elements 312, 314) — wherein the Halbach array comprises a plurality of arranged, individual permanent magnets in a housing. (Fig. 10, ¶ 0034 a plurality of rubberized magnets 400 employing a Halbach array can be included in the sets of magnetic elements 312, 314.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoyer in view of Smith by combining the sample introduction device taught by Hoyer in view of Smith with the Halbach array taught by Sahr to achieve the predictable result of magnetically coupling two surfaces using a strong magnetic force while using magnets with reduced thickness. [Sahr: ¶ 0034.] 

Allowable Subject Matter
5.	Claims 3 – 10, 12, 16 – 18, and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as all of the limitations of the dependent claim depending directly from the base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA J KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2858

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit